                                                               Case 2:21-cv-00639-JCM-BNW Document 6 Filed 04/26/21 Page 1 of 2




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                ALLISON L. KHEEL, ESQ.
                                                           3
                                                                Nevada Bar No. 12986
                                                           4    300 S. Fourth Street
                                                                Suite 1500
                                                           5    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           6    E-Mail Address: smahoney@fisherphillips.com
                                                                E-Mail Address: akheel@fisherphillips.com
                                                           7
                                                                Attorney for Defendant K-Kel, Inc.
                                                           8
                                                                                    UNITED STATES DISTRICT COURT
                                                           9
                                                                                              DISTRICT OF NEVADA
                                                          10
                                                                JULIE HANNA,                             )      Case No.: 2:21-cv-00639-JCM-BNW
                                                          11                                             )
                                                                                   Plaintiff,            )      STIPULATION AND ORDER TO
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                                                         )      EXTEND TIME FOR
                          Las Vegas, Nevada 89101




                                                          13         vs.                                 )      DEFENDANT TO ANSWER OR
                                                                                                         )      OTHERWISE RESPOND TO
                                                          14    K-KEL, INC., a Nevada Corporation;       )      COMPLAINT
                                                                DOES I-X; and ROE Business Entities I-X, )
                                                          15                                             )      (First Request)
                                                                                 Defendants.             )
                                                          16

                                                          17
                                                                        IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                          18
                                                                record that Defendant, K-Kel, Inc. will have an extension of time, up to and including,
                                                          19
                                                                Friday, May 14, 2021, to file its answer or otherwise respond to Plaintiff’s Complaint
                                                          20
                                                                (ECF No. 1.) Defendant needs additional time to evaluate and respond to the specific
                                                          21
                                                                factual allegations in this matter, and counsel for Defendant has ongoing obligations in
                                                          22
                                                                several other matters, including an NLRB Hearing scheduled to begin Monday, April
                                                          23
                                                                26, 2021.
                                                          24
                                                                ///
                                                          25
                                                                ///
                                                          26
                                                                ///
                                                          27
                                                                ///
                                                          28
                                                                ///
                                                                                                          -1-
                                                                FP 40393268.2
                                                               Case 2:21-cv-00639-JCM-BNW Document 6 Filed 04/26/21 Page 2 of 2




                                                           1            Accordingly, this stipulation is sought in good faith. This is the first request for

                                                           2    an extension of this deadline.

                                                           3            Dated this 26th day of April, 2021.

                                                           4      FISHER & PHILLIPS, LLP                          KEMP & KEMP

                                                           5      By: __/s/ Allison L. Kheel, Esq.______          By: _/s/ James P Kemp, Esq.________
                                                                  Scott M. Mahoney, Esq.                          James P. Kemp, Esq.
                                                           6
                                                                  Allison L. Kheel, Esq.                          7435 West Azure Drive
                                                           7      300 S. Fourth Street, Suite 1500                Suite 110
                                                                  Las Vegas, NV 89101                             Las Vegas, NV 89130
                                                           8      Attorneys for Defendant                         Attorneys for Plaintiff
                                                           9
                                                                                                         ORDER
                                                          10

                                                          11            IT IS SO ORDERED:
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                                                       UNITED STATES DISTRICT JUDGE
                                                          13
                                                                                                       April 30, 2021
                                                          14
                                                                                                       DATE
                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                            -2-
                                                                FP 40393268.2
